DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 4, 8 – 23 and 27 – 32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Lea et al. (US 5,681,478 A) teach a device for use in magnetic separation of a target biological entity from a fluid sample (magnetic separation chamber 1 used to count cells in blood sample; figure 1; column 3, lines 8-10 and 20-32; column 4, lines 33-34), said device comprising: a magnetic separation chamber configured to receive a fluid sample for magnetic separation (magnetic separation chamber receiving fluid sample, such as blood; abstract; column 1, lines 43-57; column 3, lines 20-32), wherein said magnetic separation chamber comprises two magnets mounted on opposing sidewalls a distance from one another (magnets 2-3 are located on the opposing sides of separation chamber 1; figure 1; column 3, lines 23-32; column 4, lines 33-34) and preventing interference between the magnetic field of each magnet (magnets 2 and 3 are energized alternatively; column 3, lines 23-32; column 4, lines 63-67; column 5, lines 1-7), and wherein the magnetic separation chamber is configured to receive and maintain the fluid sample at a position between the two magnets during operation of the device (two electromagnets energized alternately to cause the particles to move backwards and forwards across the chamber (maintain the fluid sample between the two magnets during operation of the device); column 5, lines 1-7). 

Siddiqi (US 6,884,357 B2) teaches a device for use in magnetic separation of a target biological entity from a fluid sample (magnetic separation of biological fluids, such has a blood; column 11, lines 1-15; column 12, lines 5-35), said device comprising: a magnetic separation chamber configured to receive a fluid sample for magnetic separation, wherein said magnetic separation chamber comprises two magnets mounted on opposing sidewalls a sufficient distance from one another (permanent magnets 72 a-b are located on the opposite sides of a separation chamber 74 receiving liquid test medium; figure 7; column 11, lines 1-15; column 21, lines 15-24) so as to cause interference between the magnetic field of each magnet (permanent magnets 72a-b are located on the opposite sides of container 74 with similar magnetic poles facing each other to distort the magnetic flux lines and generate a cavity of magnetic field gradient 75 in 
Liberti et al. (US 5,876,593 A) teach a device for use in magnetic separation of a target biological entity from a fluid sample, said device comprising: a magnetic separation chamber configured to receive a fluid sample for magnetic separation (magnetic separator comprising a vessel containing fluid medium of biological entities; abstract; column 3, lines 66-67; column 4, 
Therefore, the modification of providing wherein said magnetic separation chamber comprises two magnets mounted on opposing sidewalls a sufficient distance from one another so as to prevent interference between the magnetic field of each magnet, and wherein the magnetic 
Regarding claim 1, the cited prior art neither teaches nor fairly suggests a device for use in magnetic separation of a target biological entity from a fluid sample, said device further comprising: wherein said magnetic separation chamber comprises two magnets mounted on opposing sidewalls a sufficient distance from one another so as to prevent interference between the magnetic field of each magnet, and wherein the magnetic separation chamber is configured to receive and maintain the fluid sample at a position between the two magnets during operation of the device; and an actuator functionally coupled to the magnetic separation chamber, wherein said actuator comprises a linear actuator configured to move the magnetic separation chamber laterally in a side-to-side motion so as to keep the two magnets in line with the fluid sample during operation of the actuator.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohashi et al. (US 2017/0073667 A1) teach a method for manipulating magnetic particles and device for manipulating magnetic particles for particle separation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797



/BRIAN J. SINES/Primary Examiner, Art Unit 1797